MEMORANDUM OPINION
                                        No. 04-11-00013-CR

                                       Clarence J. FUSILIER,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 330705
                           Honorable Monica Guerrero, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 1, 2011

AFFIRMED

           On June 29, 2010, appellant pled no contest to assault bodily injury-married and was

granted deferred adjudication.       About six months later, appellant pled true to violating a

condition of his probation. The trial court allowed appellant the option of going to jail for a year,

with forty-five days’ credit for time served, or remaining on probation, but staying at a substance

abuse treatment facility for 120 days. Appellant said, “I’ll do the rehab.” Appellant filed a pro

se notice of appeal.
                                                                                                       04-11-00013-CR


         On appeal, appellant’s court-appointed appellate attorney filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concludes that the appeal is without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). Appellant was informed of his right to review the

record. Counsel provided defendant with a copy of the brief and advised him of his right to file a

pro se brief. Appellant did not file a pro se brief. After reviewing the record and counsel’s brief,

we agree that the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s

judgment, and we GRANT appellate counsel’s motion to withdraw. 1 Nichols v. State, 954
S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.).




                                                            Sandee Bryan Marion, Justice


Do not publish




1
   No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should defendant wish to seek further review of this case by the Texas Court of Criminal Appeals, defendant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply
with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-